ELECTRONIC RECORD
                                                                             I30WV

COA #       03-12-00285-CR                         OFFENSE:        22.04


            Nichole Turner v. The State of
STYLE:      Texas                                  COUNTY:         Travis

                        AFFIRMED on Motion
COA DISPOSITION:        for Rehearing              TRIAL COURT:    427th District Court

DATE: 08/08/14                      Publish: NO    TC CASE #:      D-l-DC-10-100052




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:     Nichole Turner v. The State of Texas                           (3AJ-/4
        APf>ELL-AhiT'>-<=>              Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

          RfrtJ&rb                                      JUDGE:

DATE:        iZ-jtjIwH                                  SIGNED:                           PC:

JUDGE:           r,jU CfAAAJ^                           PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                              ELECTRONIC RECORD